DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment of 30 June 2022 is acknowledged.
Original claims 1-20 are presented.
The present action treats claims 1-20 on the merits.
Drawings
Amended drawings were received on 30 June 2022.  These drawings are acceptable.
Specification
The amendment filed 30 June 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Amended paragraph [0061] recites “inner shoulder portion extensions 511 that may attach the inner sleeves…to the shoulder portion extensions…of the outer sleeves…and the outer front panels...by attachment 526”.  However, the attachment of inner sleeve shoulder portion extensions to outer sleeve shoulder portion extensions and to outer front panels by attachment 526 is new matter.  The specification of 11 January 2021 recites (paragraph 63) that the extensions of the outer sleeves 154a and 154b are attached to the outer front panels by 526 but is silent as to any attachment of inner sleeve shoulder portion extensions to any other element of the garment by 526.
	Amended paragraph [0063] is acknowledged and entered.
Applicant is required to cancel the new matter in the reply to this Office Action.
Response to Arguments
Applicant's arguments (see Page 11 of 17 through 16 of 17 of REMARKS filed 30 June 2022) have been fully considered but they are not persuasive.
Applicant argues (the paragraph spanning pages 12-13 and the subsequent paragraph) “the sleeves of Song would no longer be able to be stowed away in the sleeve pocket…because an inner sleeve or an inner liner for the sleeve that is fully attached around the armhole of the garment would prevent the sleeve from folding away.  Rolling the sleeve or folding the sleeve would effectively close the armhole not allowing an arm of a wearer to extend through the armhole so that…garment…can be worn as a vest…combining Song with Dufine…would destroy Song because the inner sleeve would have to remain extended, which would defeat the purpose of Song’s storable sleeve construction to…provide flexibility for going between a sleeveless garment and a garment with sleeves…proposed modification would change the principle of operation of Song…there is not suggestion or motivation found in Song to modify it with the teachings of Dufine…Song is not concerned with providing additional warmth, but rather a functional garment that can be made sleeveless when the weather gets warmer by storing the sleeves in pocket structures…which purpose would be frustrated if modified with the teachings of Dufine”.
However:
Regarding Applicant’s assertion that a sleeve would no longer be able to be stowed away in the pocket because an inner sleeve or an inner liner that is fully attached around the armhole of the garment would prevent the sleeve from folding away: this argument is not persuasive insofar as neither the modification taught by Dufine nor the claimed limitations require full attachment of inner sleeve or liner around the armhole of the garment.  Rather, the claim requires inner front and back panels including an inner sleeve opening edge and an inner sleeve with a distal end and a proximal end attached to the inner sleeve opening edge (see claim 1).  These are elements which Dufine teaches, as was presented in the office action of 5 April 2022; pages 6-7.  Accordingly, the modification taught by Dufine and applied to Song is the incorporation of the claimed structure, as described in page 8 of the office action of 5 April 2022; the modification is not the addition of any sleeve/liner fully attached around any armhole but rather the inclusion of the claimed structure.  Moreover, it is noted that the inner sleeve of Dufine is expressly configured to be not fully attached around the armhole defined by the inner front and back panels (1st col of page 2; lines 16-17; see also Figs. 3-4 of Dufine).  Moreover, insofar as the garment members 10 and 11 of Dufine are “capable of being separately worn” (1st col of page 1; lines 50-51), Dufine further teaches the inner sleeve of Dufine is configured to be not fully attached around the armhole defined by outer front and back panels, as appears to be the case in Fig. 3 of Dufine, wherein the armholes of the garment members 10 and 11 appear to be not fully attached to each other.  Thus Dufine teaches the structure as claimed, which was applied in the modification in the office action.  And Dufine teaches a sleeve/liner configured to not be fully attached around armholes defined by inner and outer panels.
Further to the line of reasoning presented in the preceding paragraph, in reference to Applicant’s argument that Dufine would destroy Song because the inner sleeve would have to remain extended, which would defeat the purpose of Song’s storable sleeve construction to provide flexibility for going between a sleeveless garment and a garment with sleeves.  This argument is similarly not persuasive; neither the modification taught by Dufine nor the claimed limitations require any sleeve element to remain extended.  Rather, the claim requires inner front and back panels including an inner sleeve opening edge and an inner sleeve with a distal end and a proximal end attached to the inner sleeve opening edge (see claim 1).  These are elements which Dufine teaches, as was presented in the office action of 5 April 2022; pages 6-7.  Accordingly, the modification taught by Dufine and applied to Song is the incorporation of the claimed structure, as described in page 8 of the office action of 5 April 2022; the modification is not any sleeve element that remains extended when an outer sleeve element is manipulated.  Moreover, Dufine teaches the opposite of an inner sleeve that remains extended in relation to an outer sleeve when manipulated.  Dufine teaches inner and outer sleeves which are coextensive with each other in at least two configurations, wherein one configuration is turned-out from the other and to provide flexibility for going between one garment configuration and another (i.e. whether the garment is configured as in Fig. 1 or “reversed” (1st col of page 1; line 37) as in Fig. 3).  Regarding the applicant’s assertion that the inner sleeve of Dufine would have to remain extended; this argument is similarly not persuasive.  Song teaches a configuration which is configured to provide flexibility for going between a sleeveless garment and a garment with sleeves; Dufine as applied to Song teaches inner front and back panels including an inner sleeve opening edge and an inner sleeve with a distal end and a proximal end attached to the inner sleeve opening edge.  One of ordinary skill would have recognized that the addition of Dufine’s inner front and back panels including an inner sleeve opening edge and an inner sleeve with a distal end and a proximal end attached to the inner sleeve opening edge Song’s upper body garment would achieve an upper body garment covered by the claim; one of ordinary skill would be motivated to conduct the modification in such a way as to preserve the configuration to provide flexibility for going between a sleeveless garment and a garment with sleeves insofar as Song teaches armpit structure that affords the capability, Dufine teaches coextensive inner and outer sleeves in a plurality of configurations, and Dufine teaches an sleeve/liner configured to not be fully attached around armholes so as to accommodate a plurality of configurations.
Regarding applicant’s argument that there is not suggestion or motivation found in Song to modify it with the teachings of Dufine…Song is not concerned with providing additional warmth, but rather a functional garment that can be made sleeveless when the weather gets warmer by storing the sleeves in pocket structures.  This argument is not persuasive.  Song is in fact concerned with additional warmth insofar as Song teaches pertinence “to the season when being cold it is hot” [0001], wherein “it” refers to the functional sports garment.  Accordingly, Song is concerned with additional warmth provided to a wearer in cold weather, at least to the extent of whether the garment is worn in such environments or not.  Moreover, Song teaches “protecting the body the body temperature can be maintained from the external environment” [0003].  Thus Song teaches a purpose of the garment is maintaining body temperature relative to the external environment.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the present case, applying Dufine’s inner front and back panels including an inner sleeve opening edge and an inner sleeve with a distal end and a proximal end attached to the inner sleeve opening edge Song’s upper body garment would yield the predictable result of a lined garment which affords additional warmth via use of the inner panels/sleeves of the modified garment, as presented in page 8 of the office action of 4 April 2022.  Although Dufine does not expressly state the capability of these elements to afford additional warmth, a lining layer that affords additional warmth is a predictable result.  It is noted that two of the references relied upon in the office action of 4 April 2022 do teach lining for the express purpose of affording additional warmth: [Lewis, US 2013/0097763] “liner…thermally insulating fabric layer which would be used by the individual to protect himself from the cold temperatures” (paragraph 3) and [Durham, US 2019/0133216] “liner layer…configured to provide warmth”; paragraph 33.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-7, 11-12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over [Song, KR 20110001871U] in view of [Dufine, US 2,322,510].

Regarding claim 1:
Song teaches (Figs. 1, 3 and 4):
An upper body garment (“functional sports garment (10)”; paragraph 24) comprising: 
an outer front panel (see annotated Fig. 4a – a below) and an outer back panel (see annotated Fig. 4a – a below) forming an outer torso portion (see annotated Fig. 4a – a below) of the upper body garment, the outer front panel and the outer back panel including an outer sleeve opening edge (see annotated Fig. 4a – a below) ; 
a sleeve assembly comprising: 
 	 	an outer sleeve (“sleeve part (21)”; paragraph 24) having an outer sleeve proximal end (see annotated Fig. 4a – a below) and an outer sleeve distal end (see annotated Fig. 4a – a below), the outer sleeve proximal end attached (“the sleeve part (21) the armhole shoulder (23) is connected to the shoulder of the armhole (19) of the body portion (11)”; paragraph 29) to a front upper edge of the outer front panel (see annotated Fig. 4a – a below) and to a back upper edge of the outer back panel (see annotated Fig. 4a – a below), wherein the outer sleeve proximal end is detached from the outer sleeve opening edge (“The armhole armpit of the sleeve part as to the part, is formed into the curve shaped which is opened so that the armpit of the wearer expose to the outside; paragraph 11); see also annotated Fig. 1 – a below).

    PNG
    media_image1.png
    879
    1210
    media_image1.png
    Greyscale







    PNG
    media_image2.png
    567
    649
    media_image2.png
    Greyscale


	Song does not expressly teach
	an inner front panel and an inner back panel forming an inner torso portion of the upper body garment, the inner front panel and the inner back panel including an inner sleeve opening edge
 	 	an inner sleeve having an inner sleeve proximal end and an inner sleeve distal end, the inner sleeve proximal end attached to the inner sleeve opening edge, and 
	However, Dufine teaches (Fig. 1) an upper body garment (“composite garment”; col. 1 line 42) comprising outer sleeves and an outer torso portion (i.e. those of “main garment member 10”; col. 1 line 43) and further comprising (the following are elements of the “auxiliary garment member 11”; col. 1 lines 43-44) an inner front panel (see annotated Fig. 1 – a below) and an inner back panel (see annotated Fig. 1 – a below) forming an inner torso portion (see annotated Fig. 1 – a below), the inner front panel and the inner back panel including an inner sleeve opening edge (see annotated Fig. 1 – a below), an inner sleeve (one of “sleeves 16”; col. 1 lines 47-48) having an inner sleeve proximal end (see annotated Fig. 3 – a below) and an inner sleeve distal end (see annotated Fig. 3 – a below), the inner sleeve proximal end attached to the inner sleeve opening edge (as can be seen in Fig. 3).

    PNG
    media_image3.png
    571
    937
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    456
    664
    media_image4.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the upper body garment of Song to further comprise an inner front panel and an inner back panel forming an inner torso portion of the upper body garment, the inner front panel and the inner back panel including an inner sleeve opening edge and the inner sleeve having an inner sleeve proximal end and an inner sleeve distal end, the inner sleeve proximal end attached to the inner sleeve opening edge, as in Dufine, in order to arrive the predictable result of a lined garment of affording the wearer additional warmth via use of the inner panels/sleeve of the modified garment when used in conjunction with the outer panels/sleeve of the modified garment.

Regarding claim 6:
Song in view of Dufine teach the upper body garment of claim 1, as set forth above.
Song further teaches wherein the outer sleeve proximal end includes a non-circumferential perimeter edge (see annotated Fig. 1 – b below).

    PNG
    media_image5.png
    567
    720
    media_image5.png
    Greyscale


Regarding claim 7:
Song in view of Dufine teach the upper body garment of claim 1, as set forth above.
Song further teaches wherein the outer sleeve proximal end includes an outer shoulder portion extension (see annotated Fig. 1 – c below) and an outer circumferential portion (see annotated Fig. 1 – c below), wherein the outer shoulder portion extension attaches to the front upper edge of the outer front panel and to the back upper edge of the outer back panel, and wherein the outer circumferential portion is detached from the outer sleeve opening edge (see annotated Fig. 1 – c below).



    PNG
    media_image6.png
    567
    786
    media_image6.png
    Greyscale


Regarding claims 11 and 18:
Song teaches (Figs. 1, 3 and 4):
An upper body garment (“functional sports garment (10)”; paragraph 24) comprising: 
a torso portion (refer to above treatment of claim 1) having a front panel (refer to above treatment of claim 1) and a back panel (refer to above treatment of claim 1) cooperating to form a first sleeve opening (refer to above treatment of claim 1) having a first sleeve opening edge (refer to above treatment of claim 1); and a first sleeve assembly comprising:
a first outer sleeve having a first outer sleeve proximal end (refer to above treatment of claim 1) and a first outer sleeve distal end (refer to above treatment of claim 1), the first outer sleeve proximal end including a first outer shoulder portion extension (refer to above treatment of claim 7) and a first outer circumferential portion (refer to above treatment of claim 7), the first outer shoulder portion extension attached to a first shoulder area (see annotated Fig. 1 – d below) of the torso portion, and the first outer circumferential portion being fully detached from the first sleeve opening edge (refer to above treatment of claim 7)

    PNG
    media_image7.png
    567
    678
    media_image7.png
    Greyscale


Song does not expressly teach:
a first inner sleeve having a first inner sleeve proximal end and a first inner sleeve distal end, the first inner sleeve proximal end attached to the first sleeve opening edge of claim 11.  Nor does Song expressly teach wherein the front panel and the back panel of the torso portion include two or more layers of material of claim 18.
However, Dufine teaches (Fig. 1) an upper body garment (“composite garment”; col. 1 line 42) comprising outer sleeves and an outer torso portion (i.e. those of “main garment member 10”; col. 1 line 43) and further comprising (the following are elements of the “auxiliary garment member 11”; col. 1 lines 43-44) an inner sleeve (one of “sleeves 16”; col. 1 lines 47-48) having an inner sleeve proximal end (refer to above treatment of claim 1) and an inner sleeve distal end (refer to above treatment of claim 1), the inner sleeve proximal end attached to an inner sleeve opening edge (refer to above treatment of claim 1).  Dufine also teaches an inner front panel (see above treatment of claim 1) and an inner back panel (see above treatment of claim 1) forming an inner torso portion (see above treatment of claim 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the upper body garment of Song to further comprise an inner sleeve having an inner sleeve proximal end and an inner sleeve distal end, the inner sleeve proximal end attached to an inner sleeve opening edge, as well as the inner front panel and inner back panel forming an inner torso portion, as in Dufine, in order to arrive the predictable result of a lined garment of affording the wearer additional warmth via use of the inner panels/sleeve of the modified garment when used in conjunction with the outer panels/sleeve of the modified garment.
In Song adopting the modification as taught by Dufine, one would arrive at the claimed limitations insofar as the modified sleeve opening edge of the modified garment is the terminal edge of the combined inner and outer sleeves of the modified garment and insofar as the modified torso portion includes two or more layers of material (i.e. the front and back panels of Song being a first layer and the front and back panels of Dufine being a second layer).

Regarding claim 12:
Song in view of Dufine teach the upper body garment of claim 11, as set forth above.
Song and Dufine further teach further comprising: a second sleeve assembly comprising: a second inner sleeve having a second inner sleeve proximal end and a second inner sleeve distal end, the second inner sleeve proximal end attached to a second sleeve opening edge of a second sleeve opening of the torso portion; and a second outer sleeve having a second outer sleeve proximal end and a second outer sleeve distal end, the second outer sleeve proximal end including a second outer shoulder portion extension and a second outer circumferential portion, the second outer shoulder portion extension attached to a second shoulder area of the torso portion, and the second outer circumferential portion being fully detached from the second sleeve opening edge.
(The articles of Song and Dufine each comprise a second sleeve.  Thus Song teaches a second sleeve assembly meeting all limitations except a second inner sleeve having a first inner sleeve proximal end and a second inner sleeve distal end, the second inner sleeve proximal end attached to the second sleeve opening edge. One of ordinary skill in the art would recognize the modification taught by Dufine would be applicable to a second sleeve, as well as a first sleeve).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the upper body garment of the modified Song to further comprise an second inner sleeve having a second inner sleeve proximal end and a second inner sleeve distal end, the second inner sleeve proximal end attached to a second inner sleeve opening edge, as in Dufine, in order to arrive the predictable result of a lined garment of affording the wearer additional warmth via use of the inner panels/sleeve of the modified garment when used in conjunction with the outer panels/sleeve of the modified garment.
In Song adopting the modification as taught by Dufine, one would arrive at the claimed limitation insofar as the modified second sleeve opening edge of the modified garment is the terminal edge of the combined second inner and second outer sleeves of the modified garment.

Regarding claim 20:
Song teaches (see addressing of claim 7 above) an article meeting the structural requirements of  
 	A method for manufacturing an upper body garment comprising: attaching an outer front panel to an outer back panel to form an outer torso portion of the upper body garment, the outer torso portion including an outer sleeve opening edge; attaching an inner front panel and an inner back panel to form an inner torso portion of the upper body garment, the inner torso portion including an inner sleeve opening edge; and attaching an inner sleeve proximal end of an inner sleeve to the inner sleeve opening edge; and attaching a shoulder portion extension of an outer sleeve proximal end of an outer sleeve to a front upper edge of the outer front panel and to a back upper edge of the outer back panel, wherein a circumferential portion of the outer sleeve proximal end is detached from the outer sleeve opening edge of the outer torso portion.
	Insofar as the modified Song teaches an upper body garment having such structure, the modified Song similarly teaches a method for manufacturing said upper body garment meeting the limitations as claimed insofar as the method steps recited are generic (“attaching”).  
	If a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method.  When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over [Song, KR 20110001871U] and [Dufine, US 2,322,510] as applied to claim 1 and further in view of [Lewis, US 2013/0097763].

Regarding claim 2:
Song in view of Dufine teach the upper body garment of claim 1, as set forth above.
Song does not expressly teach wherein the inner sleeve distal end is attached to the outer sleeve distal end.
However, Lewis teaches (Fig. 2A) an upper body garment “garment system 1” (paragraph 38) wherein an inner sleeve distal end is attached to an outer sleeve distal end: “the inner barrier layer 16 may be attached to the outer barrier shell 10 with…fasteners 26…as shown in FIG. 2A…one fastener 26 may be located near the end of each sleeve” (paragraph 38).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the upper body garment of the modified Song such that the inner sleeve distal end is attached to the outer sleeve distal end, as in Lewis, with the predictable result of securing the two sleeves together in such a manner that they do not become undesirably separated during use.

Regarding claim 13:
Song in view of Dufine teach the upper body garment of claim 12, as set forth above.
Song does not expressly teach wherein the first inner sleeve distal end is attached to the first outer sleeve distal end, and wherein the second inner sleeve distal end is attached to the second outer sleeve distal end.
However, Lewis teaches (Fig. 2A) an upper body garment “garment system 1” (paragraph 38) wherein an inner sleeve distal end is attached to an outer sleeve distal end: “the inner barrier layer 16 may be attached to the outer barrier shell 10 with…fasteners 26…as shown in FIG. 2A…one fastener 26 may be located near the end of each sleeve” (paragraph 38).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the upper body garment of the modified Song such that the first inner sleeve distal end is attached to the first outer sleeve distal end, and wherein the second inner sleeve distal end is attached to the second outer sleeve distal end, as in Lewis, with the predictable result of securing the first inner and outer sleeves together and the second inner and outer sleeves together in such a manner that they do not become undesirably separated during use

Claims 3, 4, 8, 9, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over [Song, KR 20110001871U] and [Dufine, US 2,322,510] and further in view of [Durham, US 2019/0133216].

Regarding claims 3 and 4:
Song in view of Dufine teach the upper body garment of claim 1, as set forth above.
Song does not expressly teach wherein the inner sleeve includes an intermediate sleeve portion that exhibits a stretch characteristic, wherein the intermediate sleeve portion is spaced apart from the inner sleeve proximal end and the inner sleeve distal end of claim 3.
Song does not expressly teach wherein the intermediate sleeve portion includes a stretch mesh material of claim 4.
However, Durham teaches (Figs. 7-9) a sleeve that includes an intermediate sleeve portion (“elbow stretch panel…238”; paragraph 59) that exhibits a stretch characteristic (insofar as it is a stretch panel, it exhibits a stretch characteristic), wherein the intermediate sleeve portion is spaced apart from an inner sleeve proximal end (see annotated Fig. 7 – a) and an inner sleeve distal end (see annotated Fig. 7 – a), wherein the intermediate sleeve portion includes a stretch mesh material “elbow stretch panels 238 are manufactured from a stretch mesh fabric material”; paragraph 59.

    PNG
    media_image8.png
    535
    371
    media_image8.png
    Greyscale


Durham further teaches “the elbow stretch panels 238 are configured to decrease restriction in the movement of a wearer's arms during a bending motion (e.g., about the elbows, etc.)” (paragraph 60).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the inner sleeve of the modified Song to include an intermediate sleeve portion that exhibits a stretch characteristic, wherein the intermediate sleeve portion is spaced apart from the inner sleeve proximal end and the inner sleeve distal end wherein the intermediate sleeve portion includes a stretch mesh material, as in Durham, in order to decrease restriction of the garment about a wearer’s arms during bending of the elbow, as taught by Durham (paragraph 60).

Regarding claim 8:
Song in view of Dufine teach the upper body garment of claim 7, as set forth above.
Song does not expressly teach wherein the inner sleeve proximal end includes an inner shoulder portion extension and an inner circumferential portion, wherein the inner shoulder portion extension attaches to a front upper edge of the inner front panel and to a back upper edge of the inner back panel, and wherein the inner circumferential portion is attached to the inner sleeve opening edge.
However, Durham teaches (Figs 7-9) a sleeve wherein a sleeve proximal end includes a shoulder portion extension (one of “shoulder stretch panels 236”; paragraph 59) and a circumferential portion (see annotated Fig. 9 – a), wherein the shoulder portion extension attaches to a front upper portion of an upper body garment and to a back upper portion of an upper body garment, and wherein the circumferential portion is attached to the sleeve opening edge (see annotated Fig. 9 – a).

    PNG
    media_image9.png
    686
    798
    media_image9.png
    Greyscale

Durham further teaches the shoulder portion extension “shoulder stretch panels 236 are configured to decrease restriction in movement of a wearer's arm (e.g., when lifting arms up, forward, or backwards, etc.)” (paragraph 60).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the inner sleeve of the modified Song such that its inner sleeve proximal end includes a shoulder portion extension and a circumferential portion, wherein the shoulder portion extension attaches to a front upper portion of an upper body garment and to a back upper portion of an upper body garment, and wherein the circumferential portion is attached to the sleeve opening edge, as in Durham, in order to decrease restriction in movement of a wearer's arm (e.g., when lifting arms up, forward, or backwards, etc.), as taught by Durham (paragraph 60).
In adopting this modification taught by Durham, one would arrive at the claimed limitation because the modified shoulder portion extension would be an inner shoulder portion extension and the modified circumferential portion would be an inner circumferential, and the inner shoulder portion extension attaches to a front upper edge of the inner front panel and to a back upper edge of the inner back panel, and wherein the inner circumferential portion is attached to the inner sleeve opening edge, as claimed, insofar as the modified garment comprises a front upper edge of the inner front panel and a back upper edge of the inner back panel in the same regions where Durham teaches attachments to those portions of the garment identified in the above annotated figure.

Regarding claim 9:
Song in view of Dufine teach the upper body garment of claim 1, as set forth above.
Song does not expressly teach wherein the inner sleeve includes an upper sleeve portion extending from the inner sleeve proximal end, a lower sleeve portion extending from the inner sleeve distal end, and an intermediate sleeve portion positioned between the upper sleeve portion and the lower sleeve portion, wherein the intermediate sleeve portion has a greater stretch characteristic than the upper sleeve portion.
However, Durham teaches (Figs 7-9) a sleeve includes an upper sleeve portion (one of “upper arm rigid panels 256”; paragraph 58) extending from a sleeve proximal end, a lower sleeve portion (one of “lower arm rigid panels 258”; paragraph 58) extending from a sleeve distal end, and an intermediate sleeve portion (one of “elbow stretch panels 238”; paragraph 59) positioned between the upper sleeve portion and the lower sleeve portion, wherein the intermediate sleeve portion has a greater stretch characteristic than the upper sleeve portion (insofar as 238 is a stretch panel while 256 and 258 are rigid panels, Durham teaches the limitation).
Durham further teaches the rigid panels afford protection to a wearer, while stretch panels permit independent movement thereof: “the independent movement of the rigid panels 70 allows the rigid panels 70 to work independent of each other, thereby providing a greater degree of comfort and less restriction (e.g., while walking, sitting, riding, etc.) without sacrificing the intended function of the garment 10, which is to provide protection to the wearer (e.g., motocross rider, snowmobile rider, ATV rider, etc.) from debris and/or heat while driving a vehicle (e.g., a dirt bike, etc.)” (paragraph 25); “second plurality of panels including a stretch fabric material. According to an exemplary embodiment, the first plurality of panels are selectively positioned so as to correspond in location to desired anatomical regions of a wearer of the garment. According to an exemplary embodiment, the second plurality of panels are selectively positioned to facilitate independent movement of each of the first plurality of panels relative to one another” (Abstract).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the inner sleeve of the modified Song to include an upper sleeve portion extending from the inner sleeve proximal end, a lower sleeve portion extending from the inner sleeve distal end, and an intermediate sleeve portion positioned between the upper sleeve portion and the lower sleeve portion, wherein the intermediate sleeve portion has a greater stretch characteristic than the upper sleeve portion, as in Durham, in order to afford protection to a wearer at the upper sleeve portion and lower sleeve portion of the garment, while stretch panels permit independent movement thereof with the intermediate portion, as taught by Durham (paragraph 25; Abstract).


Regarding claim 14:
Song in view of Dufine teach the upper body garment of claim 12, as set forth above.
Song does not expressly teach wherein the second inner sleeve includes a second upper sleeve portion extending from the second inner sleeve proximal end, a second lower sleeve portion extending from the second inner sleeve distal end, and a second intermediate sleeve portion positioned between the second upper sleeve portion and the second lower sleeve portion, wherein the second intermediate sleeve portion has a greater stretch characteristic than the second upper sleeve portion.
However, Durham teaches (Figs 7-9) a sleeve includes an upper sleeve portion (one of “upper arm rigid panels 256”; paragraph 58) extending from a sleeve proximal end, a lower sleeve portion (one of “lower arm rigid panels 258”; paragraph 58) extending from a sleeve distal end, and an intermediate sleeve portion (one of “elbow stretch panels 238”; paragraph 59) positioned between the upper sleeve portion and the lower sleeve portion, wherein the intermediate sleeve portion has a greater stretch characteristic than the upper sleeve portion (insofar as 238 is a stretch panel while 256 and 258 are rigid panels, Durham teaches the limitation).
Durham further teaches the rigid panels afford protection to a wearer, while stretch panels permit independent movement thereof: “the independent movement of the rigid panels 70 allows the rigid panels 70 to work independent of each other, thereby providing a greater degree of comfort and less restriction (e.g., while walking, sitting, riding, etc.) without sacrificing the intended function of the garment 10, which is to provide protection to the wearer (e.g., motocross rider, snowmobile rider, ATV rider, etc.) from debris and/or heat while driving a vehicle (e.g., a dirt bike, etc.)” (paragraph 25); “second plurality of panels including a stretch fabric material. According to an exemplary embodiment, the first plurality of panels are selectively positioned so as to correspond in location to desired anatomical regions of a wearer of the garment. According to an exemplary embodiment, the second plurality of panels are selectively positioned to facilitate independent movement of each of the first plurality of panels relative to one another” (Abstract).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the second inner sleeve of the modified Song to include a second upper sleeve portion extending from the second inner sleeve proximal end, a second lower sleeve portion extending from the second inner sleeve distal end, and a second intermediate sleeve portion positioned between the second upper sleeve portion and the second lower sleeve portion, wherein the second intermediate sleeve portion has a greater stretch characteristic than the second upper sleeve portion, as in Durham, in order to afford protection to a wearer at the upper sleeve portion and lower sleeve portion of the garment, while stretch panels permit independent movement thereof with the intermediate portion, as taught by Durham (paragraph 25; Abstract).

Regarding claims 15 and 16:
Song in view of Dufine teach the upper body garment of claim 11, as set forth above.
Song does not expressly teach wherein the first inner sleeve includes a first upper sleeve portion extending from the first inner sleeve proximal end, a first lower sleeve portion extending from the first inner sleeve distal end, and a first intermediate sleeve portion positioned between the first upper sleeve portion and the first lower sleeve portion, wherein the first intermediate sleeve portion has a greater stretch characteristic than the first upper sleeve portion of claim 15; nor does Song expressly teach wherein the first intermediate sleeve portion is comprised of a stretch mesh material of claim 16.
However, Durham teaches (Figs 7-9) a sleeve includes an upper sleeve portion (one of “upper arm rigid panels 256”; paragraph 58) extending from a sleeve proximal end, a lower sleeve portion (one of “lower arm rigid panels 258”; paragraph 58) extending from a sleeve distal end, and an intermediate sleeve portion (one of “elbow stretch panels 238”; paragraph 59) positioned between the upper sleeve portion and the lower sleeve portion, wherein the intermediate sleeve portion has a greater stretch characteristic than the upper sleeve portion (insofar as 238 is a stretch panel while 256 and 258 are rigid panels, Durham teaches the limitation) wherein the intermediate sleeve portion includes a stretch mesh material “elbow stretch panels 238 are manufactured from a stretch mesh fabric material”; paragraph 59.
Durham further teaches the rigid panels afford protection to a wearer, while stretch panels permit independent movement thereof: “the independent movement of the rigid panels 70 allows the rigid panels 70 to work independent of each other, thereby providing a greater degree of comfort and less restriction (e.g., while walking, sitting, riding, etc.) without sacrificing the intended function of the garment 10, which is to provide protection to the wearer (e.g., motocross rider, snowmobile rider, ATV rider, etc.) from debris and/or heat while driving a vehicle (e.g., a dirt bike, etc.)” (paragraph 25); “second plurality of panels including a stretch fabric material. According to an exemplary embodiment, the first plurality of panels are selectively positioned so as to correspond in location to desired anatomical regions of a wearer of the garment. According to an exemplary embodiment, the second plurality of panels are selectively positioned to facilitate independent movement of each of the first plurality of panels relative to one another” (Abstract).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the first inner sleeve of the modified Song to include a first upper sleeve portion extending from the first inner sleeve proximal end, a first lower sleeve portion extending from the first inner sleeve distal end, and a first intermediate sleeve portion positioned between the first upper sleeve portion and the first lower sleeve portion, wherein the first intermediate sleeve portion has a greater stretch characteristic than the first upper sleeve portion, wherein the first intermediate sleeve portion is comprised of a stretch mesh material, as in Durham, in order to afford protection to a wearer at the upper sleeve portion and lower sleeve portion of the garment, while stretch panels permit independent movement thereof with the intermediate portion, as taught by Durham (paragraph 25; Abstract).

Regarding claim 19:
Song in view of Dufine teach the upper body garment of claim 11, as set forth above.
Song does not expressly teach wherein the first inner sleeve proximal end includes a first inner shoulder portion extension and a first inner circumferential portion, wherein the first inner shoulder portion extension is attached to the first shoulder area of the torso portion, and wherein the first inner circumferential portion is attached to the first sleeve opening edge.
However, Durham teaches (Figs 7-9) a sleeve wherein a sleeve proximal end includes a shoulder portion extension (one of “shoulder stretch panels 236”; paragraph 59) and a circumferential portion (see above treatment of claim 8), wherein the shoulder portion extension attaches to a front upper portion of an upper body garment and to a back upper portion of an upper body garment, and wherein the circumferential portion is attached to the sleeve opening edge (see above treatment of claim 8).
Durham further teaches the shoulder portion extension “shoulder stretch panels 236 are configured to decrease restriction in movement of a wearer's arm (e.g., when lifting arms up, forward, or backwards, etc.)” (paragraph 60).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the inner sleeve of the modified Song such that its inner sleeve proximal end includes a shoulder portion extension and a circumferential portion, wherein the shoulder portion extension attaches to a front upper portion of an upper body garment and to a back upper portion of an upper body garment, and wherein the circumferential portion is attached to the sleeve opening edge, as in Durham, in order to decrease restriction in movement of a wearer's arm (e.g., when lifting arms up, forward, or backwards, etc.), as taught by Durham (paragraph 60).
In adopting this modification taught by Durham, one would arrive at the claimed limitation because the modified shoulder portion extension would be a first inner shoulder portion extension and the modified circumferential portion would be an first inner circumferential portion, and the first inner shoulder portion extension attaches to the shoulder area of the torso portion and wherein the first inner circumferential portion is attached to the first sleeve opening edge, as claimed, insofar as the modified garment comprises a shoulder area in the same region where Durham teaches attachments to those portions of the garment identified in the above treatment of claim 8.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over [Song, KR 20110001871U] and [Dufine, US 2,322,510] as applied to claim 1 and further in view of [Findlay, US 2003/0167551].
Song in view of Dufine teach the upper body garment of claim 1, as set forth above.
Song does not expressly teach wherein the outer torso portion and the outer sleeve are made from a water resistant or a water repellant material.
However, Findlay teaches an upper body garment (“garment”; Abstract) wherein an outer torso portion and sleeves (i.e. structural elements of “outer garment shell”; paragraph 12) are made from a water resistant or a water repellant material (“The outer garment shell…can be made of any suitable weight of fabric…It may be treated with a conventional shower-proofing coating, including water repellant coatings or impregnations. The outer shell may surround the inner liner either completely or incompletely”; paragraph 12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the upper body garment of the modified Song such that its outer torso portion and outer sleeve are made from a water resistant or a water repellant material (as the outer garment shell is in Findlay) in order to create an improved article, with the predictable result of affording rain and other water protection to a wearer.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over [Song, KR 20110001871U], [Dufine, US 2,322,510], and [Durham, US 2019/0133216] as applied to claim 9 and further in view of [Findlay, US 2003/0167551].
Song in view of Dufine and Durham teach the upper body garment of claim 9, as set forth above.
Song does not expressly teach wherein the outer torso portion, the outer sleeve, and the upper sleeve portion of the inner sleeve are made from a water resistant or a water repellant material.
However, Findlay teaches an upper body garment (“garment”; Abstract) wherein an outer torso portion and sleeves (i.e. structural elements of “outer garment shell”; paragraph 12) are made from a water resistant or a water repellant material (“The outer garment shell…can be made of any suitable weight of fabric…It may be treated with a conventional shower-proofing coating, including water repellant coatings or impregnations. The outer shell may surround the inner liner either completely or incompletely”; paragraph 12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the upper body garment of the modified Song such that its outer torso portion and outer sleeve are made from a water resistant or a water repellant material (as the outer garment shell is in Findlay) in order to create an improved article, with the predictable result of affording rain and other water protection to a wearer.
Findlay also teaches an inner liner (“inner liner 2”; paragraph 29) made from a water resistant or a water repellant material (“inner liner comprises a water-resistant water-vapour-permeable material”; paragraph 15).
Findlay further teaches “Water-resistance means that under normal conditions of wear, the garment is impervious to penetration by liquid water”; paragraph 2.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the upper body garment of the modified Song such that its upper sleeve portion of the inner sleeve is made from a water resistant or water repellant material, as is the liner in Findlay, in order to render that portion of the garment impervious to penetration by liquid water, as taught by Findlay (paragraph 2).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over [Song, KR 20110001871U], [Dufine, US 2,322,510], and [Durham, US 2019/0133216] as applied to claim 15 and further in view of [Findlay, US 2003/0167551].
Song in view of Dufine and Durham teach the upper body garment of claim 9, as set forth above.
Song does not expressly teach wherein the torso portion, the first outer sleeve, and the first upper sleeve portion are made from a water resistant or a water repellant material.
However, Findlay teaches an upper body garment (“garment”; Abstract) wherein a torso portion and sleeves (i.e. structural elements of “outer garment shell”; paragraph 12) are made from a water resistant or a water repellant material (“The outer garment shell…can be made of any suitable weight of fabric…It may be treated with a conventional shower-proofing coating, including water repellant coatings or impregnations. The outer shell may surround the inner liner either completely or incompletely”; paragraph 12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the upper body garment of the modified Song such that its torso portion and first outer sleeve are made from a water resistant or a water repellant material (as the outer garment shell is in Findlay) in order to create an improved article, with the predictable result of affording rain and other water protection to a wearer.
Findlay also teaches an inner liner (“inner liner 2”; paragraph 29) made from a water resistant or a water repellant material (“inner liner comprises a water-resistant water-vapour-permeable material”; paragraph 15).
Findlay further teaches “Water-resistance means that under normal conditions of wear, the garment is impervious to penetration by liquid water”; paragraph 2.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the upper body garment of the modified Song such that its first upper sleeve portion is made from a water resistant or water repellant material, as is the liner in Findlay, in order to render that portion of the garment impervious to penetration by liquid water, as taught by Findlay (paragraph 2)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./Examiner, Art Unit 3732                 

/KATHARINE G KANE/Primary Examiner, Art Unit 3732